 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SHELENE IRENE BRIGGS,                                  Case No.: 2:19-cv-01094-APG-NJK

 4          Plaintiff                                        Order Modifying Report and
                                                                  Recommendation
 5 v.
                                                                      [ECF No. 7]
 6 ANDREW M. SAUL,

 7          Defendant

 8         On September 27, 2019, Magistrate Judge Koppe recommended I dismiss this action

 9 without prejudice because plaintiff Shelene Briggs did not file an amended complaint by August

10 22, 2019 as ordered. ECF No. 7. Six days later, Briggs filed an amended complaint and

11 explained that she missed the deadline because of a calendaring mistake. ECF No. 8.

12         Although Magistrate Judge Koppe’s recommendation was correct based on the facts then

13 before her, I grant Briggs’ request to extend the deadline to file the amended complaint. I

14 caution Briggs to comply with court orders and rules in the future.1

15         IT IS THEREFORE ORDERED that Magistrate Judge Koppe’s report and

16 recommendation (ECF No. 7) is modified to allow an extension of time to file the amended

17 complaint from the August 22 deadline to the date it was filed on October 3, 2019.

18         DATED this 18th day of October, 2019.

19

20
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22   1
     Briggs improperly combined her amended complaint with an objection to the report and
   recommendation in a single filing. ECF Nos. 8; 8-1. Pursuant to Local Rule IC 2-2, “[f]or each
23
   type of relief requested or purpose of the document, a separate document must be filed and a
   separate event must be selected for that document.”
